DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boegli et al. (US PG Pub 2016/0075077).
For claim 1: Boegli et al. teaches an embossing tool 1 for embossing a combined embossing pattern (see Fig. 1, the pattern including the patterns formed by the protuberances 4 and the cutout of letter “L” In Fig. 1, representing composite patterns) into a packaging material (paragraph 1, packaging foil as the embossed substrate), whereby the combined embossing pattern includes decorative embossed structures (see Figs. 2 and 3, indentations S) and an embossed code (see Figs. 2 and 3, paragraphs 35 and 36, identification markings M), comprising: a male and a female embossing device for cooperating with each other, embossing structures of the male 2 and female embossing device 3 (see Fig. 1, paragraphs 33) formed to produce the combined embossing pattern into the packaging material 6 in an embossing gap (see Figs. 1-3, paragraphs 31-36), wherein the embossing structures of the male and the female embossing device comprise first embossing structures P1E2, M1E2 intended for making the at 6  has a substantially constant width (see Figs. 6-8, the width of the embossing gap 6 is substantially constantly, nearly entirely constant outside of the male and female structures for printing the first embossing structures an of a similar width at these structures), the substantially constant width corresponding to a thickness of the packaging material before embossing plus a thickness margin that takes into account at least one of a surface structure of the packaging material, internal structuration of the packaging material, and a machining tolerance of the embossing structures (see Fig. 6, the gap is for a printing material to be passed through and embossed on both sides, however, the recitation attempts to define structure of the tool by the characteristics of its material worked upon, the material worked upon is not a positively recited component of the claim and even if positively recited does not impart a structural distinction to the claim, the width shown in Figs. 6-8 satisfies the claim language as provided for some packaging materials even in consideration of the accounting for packaging material, structuration of packaging material and machine tolerance), wherein the decorative embossed structures and the at least one embossed code produced by the embossing structures are arranged such that the at least one embossed code has a reduced detectability and visibility as compared to the decorative embossed structures (see Figs. 1 and 6-8, this limitation is met by the provided embossed structures, the additional limitation to the nature of the printed code is 
For claim 2:  Boegli et al. teaches the embossing toll of claim 1 and further teaches embossing structures M5, P5 (see Fig. 9, utilizing these cylinder surfaces constituting this image to be printed as representative of the embossing structures; first embossing structures are STM, STP) comprising second structures 7BCM, 7BCP (see Fig. 9) intended for making decorative embossed structures, decorative areas of one embossing device comprising at least a second part of structures being adjacent to code areas of the one embossing device comprising at least a part of the first embossing structures STM, STP (see Fig. 9, the satin pattern region abuts up to the embossing structures STM, STP).
For claim 3:  Boegli et al. teaches the embossing tool of claim 2, wherein the decorative areas alternate successively with code areas (see Fig. 10, decorative areas being areas been the code areas being the QR areas in Fig. 10, the image to be printed with Fig. 10 constituting the cylinder surface is usable with the cylinder devices shown in Figs. 1 and 9).
For claim 4:  Boegli et al. teaches the embossing tool of claim 2, wherein one of the decorative areas is divided into two sub-areas by one of the code areas (see Fig. 9, the decorative areas being the pattern around the elements STM, STP respectively can be considered to be divided in the axial direction of the respective cylinders by the code element STM, STP, the two areas being left axial side and right axial side).
For claim 5:  Boegli et al. teaches the embossing tool of claim 2 wherein the first and second embossing structures are formed such that the decorative embossed pattern and the 3 have the same pitch).
For claim 6:  Boegli et al. teaches the embossing tool of claim 1 wherein the embossed code includes a first embossed code and the second embossed code and wherein the embossing pattern structures are formed such that an area of the first embossed code and an area of the second embossed code overlap each other (see Fig. 1, if the code is considered the element L, the lateral and vertical legs can be considered a first code and a second code which overlap each other, likewise, a pattern like that printed for Fig. 4 can be considered four, or any number of, overlapping codes).
For claim 7:  Boegli et al. teaches the embossing tool according to claim 6 and further teaches that the embossing structures that form the first embossing code and the embossing projections that form the second code have a different shape (see Fig. 4, where Fig. 4 is considered to be two codes overlapping each other, the projections producing each code, being the left side and the right side, in one configuration, have different shapes).
For claim 8:  Boegli et al. teaches the embossing tool according to claim 6.  The additional limitation of claim 8 seeks to correlate a structural requirement of the embossing tool with a variable characteristic of a non-positively recited material worked upon by the apparatus.  The specific material worked upon is not a part of the embossing tool, and some material that can be worked upon by the apparatus has a thickness corresponding to the width of the embossing gap of the Boegli et al. as applied to claim 6 above.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli et al. (US PG Pub 2016/0075077) in view of Andersson (US PG Pub 2004/0209050).
For claim 10:  Boegli et al. teaches a method for embossing a combined embossing pattern onto a packaging material 12 (see Fig. 9, operation of the device of Fig. 9, or including forming the pattern of Fig. 10), the combined embossing pattern includes decorative embossed structures (see Figs. 10, 13 and 14, the background images, described in paragraph 61, which can be embossed onto the foil with the barcode, including logos as depicted in Fig. 14, see paragraph 62), wherein the embossing device includes a male and a female embossing device (see Figs. 9 and 15, in Fig. 9, male device M5, female device P5) for cooperating with each other configured to produce the combined embossing pattern into the packaging material 12 in an embossing gap (see Fig. 9, region between the two rollers M5, P5) wherein the embossing structures of the male and female embossing device M5, P5 comprise first embossing structures intended for making the at least one embossed code STM, STP which are inverse 
For claim 11:  The combination of Boegli et al. and Andersson teaches the method of claim 10 and Boegli et al. teaches that decorative areas of the decorative embossed structure on the packaging material alternate successively with code areas of the at least one code (see Fig. 10, alternating code with areas between the code being decorative embossed structure areas).
For claim 12:  The combination of Boegli et al. and Andersson teaches the method of claim 10 and Boegli et al. teaches that in the step of embossing, decorative areas of the decorative embossed structure on the packaging material is divided in at least two subareas by a code area of the at least one embossed code (see Fig. 9, Fig. 10, the code printed by Fig. 10 can be considered to divided the rest of the roller surface printing decorative areas into subareas, which can be defined in any way to form different areas, but particularly axially to the left and axially to the right of the code).
For claim 13:  The combination of Boegli et al. and Andersson teaches the method of claim 10 and Boegli et al. teaches, in an interpretation, that the embossed code includes a first code and a second code (see Fig. 9, Fig. 4, the code shown in Fig. 4 printed by the relief seen in Fig. 9 can be considered two or more overlapped codes, such as a first code being the left two thirds of the image, and the second code being the right two thirds of the image).  A code is .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sobieranski et al. (US PG Pub 2018/0033128) in view of Boegli et al. (US PG Pub 2016/0075077).
For claim 14:  Sobieranski et al. teaches a method of reading a code (see paragraph 4, subject from which images are acquired can be considered a code) comprising illuminating an area of the embossed code by a first light source, having a first illumination direction arranged to create a first shadow pattern on the substrate and capturing a first image from the first shadow pattern (see paragraph 7, first image of an optical shadow image), illuminating the area of the embossed code by a second light source, the second light source having a second illumination direction different from the first illumination direction arranged to create a second shadow pattern on the packaging foil, and capturing a second image from the second shadow pattern (see paragraph 7, acquiring more than one first image, in acquisition of an additional first image, the spatial position of the light source can differ, capturing an image of the optical shadow), calculating a representation of the code based on the first and second images (see paragraph 5, creating a second image of higher resolution from combining the data in the plurality of first images) and reading code information from the representation of the emboss code (see paragraph 5, any image acquisition is code information since there is no specificity to what information the code is intended to convey).  Sobieranski et al. does not specify utilizing this technique for image acquisition of a code that is embossed in packaging foil.  However, Boegli et al. teaches embossing code in foil and a need to read the code for information from the foil (see paragraph 70, reading of pattern, and see paragraphs 1-4, teaching embossing patterns on foil).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sobieranski et al. to create a higher resolution image of a code embossed into a packaging foil for the purpose of being able to convey information with smaller codes using less space and being less conspicuous.
For claim 15:  The combination of Sobieranski et al. and Boegli teaches the method of claim 14 wherein the step of calculating the representation of the embossed code includes calculation of edges for each of the first and second shadow pattern (see paragraphs 5-7, 83, anisotropic filtering is calculating the image portions including the edges of the shadow portions to form the composite representative image).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853